REQUIREMENT FOR ELECTION/RESTRICTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-4 are pending. Claims 1-4 are subject to restriction and/or election requirement. 

Election/Restriction
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim 1, drawn to pet food grain.
Group II, claim 2, drawn to pet food. 
Group III, claim 3, drawn to a method for producing pet food.
Group IV, claim 4, drawn to a device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of puffed grains having a moisture content of 3% to 12% by mass, surface roughness property (wherein a proportion of grains, each of which has a surface with an arithmetic average surface roughness Sa of 14 μm or greater which is measured using an L-filter having a nesting index of 0.25 mm, is 60% or greater), and a hardness immediately after being immersed in dilute hydrochloric acid property (a proportion of grains whose hardness immediately after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes is 2.5 kgw or less is 60% or greater); this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyamoto et al., JP 5752310 B1. 

Miyamoto does not expressly disclose the surface roughness property or the hardness immediately after being immersed in dilute hydrochloric acid property. However, it is reasonable to expect the properties are present in the pet food disclosed in Miyamoto because Miyamoto discloses extruding the claimed ingredients to make a puffed pet food. 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of puffed grains having a moisture content of 3% to 12% by mass, surface roughness property (wherein a proportion of grains, each of which has a surface with an arithmetic average surface roughness Sa of 14 μm or greater which is measured using an L-filter having a nesting index of 0.25 mm, is 60% or greater), and a hardness immediately after being immersed in dilute hydrochloric acid property (a proportion of grains whose hardness immediately after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes is 2.5 kgw or less is 60% or greater); this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyamoto et al., JP 5752310 B1. 
Miyamoto discloses puffed (para 0028, 0039, 0043) pet food grains (granular pet food, para 0002). Miyamoto discloses moisture content of about 5% to 12% (para 0028). Miyamoto discloses supplying an extruder (extrusion granulator, para 0039) with a mixture of ingredients (para 0039). 
Miyamoto does not expressly disclose the surface roughness property or the hardness immediately after being immersed in dilute hydrochloric acid property. 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of pet food grains this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyamoto et al., JP 5752310 B1. 
Miyamoto discloses puffed (para 0028, 0039, 0043) pet food grains (granular pet food, para 0002). 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of puffed grains having a moisture content of 3% to 12% by mass, surface roughness property (wherein a proportion of grains, each of which has a surface with an arithmetic average surface roughness Sa of 14 μm or greater which is measured using an L-filter having a nesting index of 0.25 mm, is 60% or greater), and a hardness immediately after being immersed in dilute hydrochloric acid property (a proportion of grains whose hardness immediately after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes is 2.5 kgw or less is 60% or greater); this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyamoto et al., JP 5752310 B1. 

Miyamoto does not expressly disclose the surface roughness property or the hardness immediately after being immersed in dilute hydrochloric acid property. However, it is reasonable to expect the properties are present in the pet food disclosed in Miyamoto because Miyamoto discloses extruding the claimed ingredients to make a puffed pet food. 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of pet food grains this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyamoto et al., JP 5752310 B1. 
Miyamoto discloses puffed (para 0028, 0039, 0043) pet food grains (granular pet food, para 0002). 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of pet food grains this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Miyamoto et al., JP 5752310 B1. 

The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

Telephone Election
A telephone call was not made to request an oral election to the above restriction requirement because it is too complex to discussion on the telephone. 

Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                                                                                                                                                         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619